Citation Nr: 0613376
Decision Date: 05/08/06	Archive Date: 09/01/06

DOCKET NO. 93-08 881                        DATE MAY 08 2006


Received from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to. service connection for drug or alcohol abuse secondary to posttraumatic stress disorder (PTSD).

2. Whether the veteran should have been paid monthly compensation for PTSD at the rate of $2,193.00 from July 1, 1991.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney at Law

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from November 30, 1966 to November 29, 1969 and from November 30, 1969 to March 27, 1972. In an unappealed decision entered in August 1982, the RO determined that the character of the veteran's discharge from the latter period of service was. such that it served as a bar to VA benefits.

In January 1985, VA denied the veteran's claim for service connection for PTSD. The veteran was notified of the decision and did not appeal. In February 1992, the RO in Salt Lake City, Utah confirmed and continued the prior denial. The veteran appealed to the Board of Veterans' Appeals (Board). Among other things, the veteran claimed that there was clear and unmistakable error (CUE) in the August 1982 decision concerning the character of his discharge from his second period of service. The Board denied the appeal in May 1995.

The veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999 (Court)). In a March 1996 order, the Court granted a joint motion by the parties to bifurcate the appeal, and to remand that portion of the Board's May 1995 decision that had denied service connection for PTSD. (Subsequently, in May 1997, the Court affirmed the remaining portion of the Board's decision, pertaining to CUE.)

In January 1997, the Board remanded the veteran's PTSD claim for additional development. In March 1998, while the case was in remand status, the VA agency of original jurisdiction (AOJ) in Wichita, Kansas denied service connection for drug abuse as secondary to PTSD. The veteran perfected an appeal of that decision, including the issue of service connection for alcohol abuse as secondary to PTSD. The prior denial of service connection. for PTSD was confirmed and continued, and the case was returned to the Board.

-2



In January 2000, the Board disallowed the veteran's claims for service connection for PTSD and for drug or alcohol abuse on a secondary basis. The veteran appealed to the Court. In a memorandum decision, dated in December 2002, the Court vacated the Board's decision as to both issues. The matter was remanded for readjudication.

In November 2003, the Board remanded the veteran's claims for further development. In April 2005, while the case was in remand status, the RO in Muskogee, Oklahoma granted service connection for PTSD, effective from June 26, 1991. The prior denial with respect to secondary service connection for drug or alcohol abuse was confirmed and continued, and the case was returned to the Board in April 2006.

In April 2005, after entering its decision granting service connection for PTSD, the RO notified the veteran of the amount of retroactive pay he was due. Later that same month, his representative submitted a notice of disagreement (NOD) alleging, in pertinent part, that the veteran should have been paid monthly compensation for PTSD at the rate of $2, 193.00 from July 1, 1991. Thus far, the veteran has not been furnished a statement of the case (SOC) addressing that argument. This matter is discussed in further detail, below.

For the reasons set forth below, this appeal is being REMANDED for additional development. VA will notify the veteran if further action is required on his part.

REMAND

When this case was remanded in November 2003, the Board requested, among other things, that the AOJ take action to ensure that the notification requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), were fully complied with and satisfied. The Board also requested that the veteran be afforded a VA psychiatric examination by a physician for purposes of obtaining certain opinions, including an opinion as to whether it was at

- 3 



least as likely as not that any drug or alcohol abuse identified was caused or chronically worsened by PTSD.

Unfortunately, it does not appear that the requested development has been completed. Although the veteran was furnished a VCAA notice letter in February 2004, the letter did not expressly ask that he provide any evidence in his possession that pertained to his claim for secondary service connection for drug or alcohol abuse, as required by regulation. See, e.g., 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). In addition, although the veteran was afforded an examination in January 2005, the examination was conducted by a psychologist, and not a physician. Further, the examiner's comment with respect to drug or alcohol abuse was limited to the veteran's report that he was no longer using those substances: No opinion was offered with respect to whether the veteran's substance abuse, prior to the current period of remission, was caused or chronically or permanently worsened by PTSD. (The veteran's claim for secondary service connection for drug or alcohol abuse has been pending for a number of years.)

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. ld. Given those pronouncements, and the fact that the development sought by the Board in this case has not been fully completed, another remand is now required. 38 C.F.R. § 19.9 (2005).

As noted previously, the veteran has filed a timely NOD with respect to the matter of whether he should have been paid monthly compensation for PTSD at the rate of $2,193.00 from July 1, 1991. See Introduction, supra. To date, however, no SOC as to this issue has been furnished. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD as to a particular issue,

- 4



and no SOC is furnished, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the following actions:

1. Send the veteran a new VCAA notice letter relative to his claim for service connection for drug or alcohol abuse secondary to PTSD. The notice should expressly ask that he provide any evidence in his possession that pertains to his claim, and should also contain the elements necessary for compliance with the Court's recent decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA examination, to be conducted by a psychiatrist. Ask the psychiatrist to examine the veteran, review his claims file, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the veteran's drug or alcohol abuse, whether currently or in the past, has been caused or chronically or permanently worsened by PTSD. A complete rationale should be provided.

3. Thereafter, take adjudicatory action on the veteran's claim for service connection for drug or alcohol abuse secondary to PTSD. If the benefit sought remains denied, furnish a supplemental SOC (SSOC) to the veteran and his representative.

4. Unless the claim is resolved by granting the benefits sought or the NOD is withdrawn, furnish the veteran an SOC, in accordance with 38 C.F .R. § 19.29, concerning the matter of whether he should have been paid monthly compensation for PTSD at the rate of$2,193.00 from July 1, 1991. This

- 5 



issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

After the veteran and his representative have been given an opportunity to respond
 to the relevant SOC and SSOC, the claims file should be returned to this Board for further appellate review. No action is required by the veteran until he receives
further notice, but he may furnish additional evidence and argument while the case is in remand status. Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures. . The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal. 38 C.F.R. § 20.1100(b) (2005).

- 6 



